                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 1 of 15


                                      1   SPENCER P. HUGRET (SBN: 240424)
                                          shugret@grsm.com
                                      2   ERIC TSAI (SBN: 273056)
                                          etsai@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3193
                                      5
                                          Facsimile: (415) 986-8054
                                      6
                                          Attorneys for Defendant
                                      7   KIA AMERICA, INC. f/k/a
                                          KIA MOTORS AMERICA, INC.
                                      8
                                          JOHN BARKER (SBN: 279718)
                                      9   jbarker@consumerlawcenter.com
                                          JENNIFER BASOLA (SBN: 231538)
                                     10   jbasola@consumerlawcenter.com
                                          KROHN & MOSS, LTD.
                                     11   2447 Pacific Coast Highway, Suite 200
Gordon Rees Scully Mansukhani, LLP




                                          Hermosa Beach, CA 90254
                                     12
   275 Battery Street, Suite 2000




                                          Telephone: (323) 988-2400
     San Francisco, CA 94111




                                     13   Facsimile: (866) 431-5575

                                     14   Attorneys for Plaintiffs
                                          BONNIE FERGUSON and SUSAN NELSON
                                     15

                                     16                            UNITED STATES DISTRICT COURT

                                     17                           EASTERN DISTRICT OF CALIFORNIA

                                     18    BONNIE FERGUSON and SUSAN                 No. 2:20-cv-01192-KJM-DB
                                           NELSON,
                                     19

                                     20                                Plaintiffs,   STIPULATED PROTECTIVE ORDER
                                     21           v.
                                     22    KIA MOTORS AMERICA, INC.,
                                     23                                Defendant.
                                     24

                                     25

                                     26

                                     27

                                     28

                                                                    STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 2 of 15


                                      1   1.      PURPOSES AND LIMITATIONS

                                      2           Disclosure and discovery activity in this action are likely to involve production of

                                      3   confidential, proprietary, or private information for which special protection from public

                                      4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                                      5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following Stipulated

                                      6   Protective Order. The parties acknowledge that this Order does not confer blanket protections on

                                      7   all disclosures or responses to discovery and that the protection it affords from public disclosure

                                      8   and use extends only to the limited information or items that are entitled to confidential treatment

                                      9   under the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,

                                     10   below, that this Stipulated Protective Order does not entitle them to file confidential information

                                     11   under seal; documents that are the subject of a protective order may be filed under seal only if a
Gordon Rees Scully Mansukhani, LLP




                                     12   sealing order is first obtained in compliance with L.R. 141.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   2.      DEFINITIONS

                                     14           2.1     Challenging Party:       a Party or Non-Party that challenges the designation of

                                     15   information or items under this Order.

                                     16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                     17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                                     18   of Civil Procedure 26(c).

                                     19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

                                     20   well as their support staff).

                                     21           2.4     Designating Party: a Party or Non-Party that designates information or items that

                                     22   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                     23           2.5     Disclosure or Discovery Material: all items or information, regardless of the

                                     24   medium or manner in which it is generated, stored, or maintained (including, among other things,

                                     25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                     26   responses to discovery in this matter.

                                     27           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

                                     28   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                          CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 3 of 15


                                      1   consultant in this action.

                                      2          2.7     House Counsel: attorneys who are employees of a party to this action. House

                                      3   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                      4          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

                                      5   entity not named as a Party to this action.

                                      6          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

                                      7   action but are retained to represent or advise a party to this action and have appeared in this action

                                      8   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                      9          2.10    Party: any party to this action, including all of its officers, directors, employees,

                                     10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                     11          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Gordon Rees Scully Mansukhani, LLP




                                     12   Material in this action.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          2.12    Professional Vendors: persons or entities that provide litigation support services

                                     14   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

                                     15   organizing, storing, or retrieving data in any form or medium) and their employees and

                                     16   subcontractors.

                                     17          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                                     18   “CONFIDENTIAL.”

                                     19          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                     20   Producing Party.

                                     21   3.     SCOPE

                                     22          The protections conferred by this Stipulation and Order cover not only Protected Material

                                     23   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

                                     24   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                     25   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                     26   However, the protections conferred by this Stipulation and Order do not cover the following

                                     27   information: (a) any information that is in the public domain at the time of disclosure to a

                                     28   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

                                                                          CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 4 of 15


                                      1   a result of publication not involving a violation of this Order, including becoming part of the public

                                      2   record through trial or otherwise; and (b) any information known to the Receiving Party prior to

                                      3   the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

                                      4   the information lawfully and under no obligation of confidentiality to the Designating Party. Any

                                      5   use of Protected Material at trial shall be governed by a separate agreement or order.

                                      6   4.     DURATION

                                      7          Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                      8   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                      9   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

                                     10   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

                                     11   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
Gordon Rees Scully Mansukhani, LLP




                                     12   including the time limits for filing any motions or applications for extension of time pursuant to
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   applicable law.

                                     14   5.     DESIGNATING PROTECTED MATERIAL

                                     15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

                                     16   or Non-Party that designates information or items for protection under this Order must take care

                                     17   to limit any such designation to specific material that qualifies under the appropriate standards.

                                     18   The Designating Party must designate for protection only those parts of material, documents,

                                     19   items, or oral or written communications that qualify – so that other portions of the material,

                                     20   documents, items, or communications for which protection is not warranted are not swept

                                     21   unjustifiably within the ambit of this Order.

                                     22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

                                     23   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                                     24   unnecessarily encumber or retard the case development process or to impose unnecessary expenses

                                     25   and burdens on other parties) expose the Designating Party to sanctions.

                                     26          If it comes to a Designating Party’s attention that information or items that it designated

                                     27   for protection do not qualify for protection, that Designating Party must promptly notify all other

                                     28   Parties that it is withdrawing the mistaken designation.

                                                                          CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 5 of 15


                                      1          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

                                      2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                      3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                      4   designated before the material is disclosed or produced.

                                      5          Designation in conformity with this Order requires:

                                      6                (a) for information in documentary form (e.g., paper or electronic documents, but

                                      7   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                                      8   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

                                      9   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                     10   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                     11                A Party or Non-Party that makes original documents or materials available for
Gordon Rees Scully Mansukhani, LLP




                                     12   inspection need not designate them for protection until after the inspecting Party has indicated
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   which material it would like copied and produced. During the inspection and before the

                                     14   designation, all of the material made available for inspection shall be deemed “CONFIDENTIAL.”

                                     15   After the inspecting Party has identified the documents it wants copied and produced, the

                                     16   Producing Party must determine which documents, or portions thereof, qualify for protection under

                                     17   this Order. Then, before producing the specified documents, the Producing Party must affix the

                                     18   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or

                                     19   portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                     20   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                                     21                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                     22   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                     23   proceeding, all protected testimony.

                                     24                (c) for information produced in some form other than documentary and for any other

                                     25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                                     26   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                                     27   portion or portions of the information or item warrant protection, the Producing Party, to the extent

                                     28   practicable, shall identify the protected portion(s).

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 6 of 15


                                      1          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                      2   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                      3   right to secure protection under this Order for such material. Upon timely correction of a

                                      4   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                      5   in accordance with the provisions of this Order.

                                      6   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                      7          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                      8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                      9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                     10   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                                     11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
Gordon Rees Scully Mansukhani, LLP




                                     12   original designation is disclosed.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                     14   process by providing written notice of each designation it is challenging and describing the basis

                                     15   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written notice

                                     16   must recite that the challenge to confidentiality is being made in accordance with this specific

                                     17   paragraph of the Protective Order. The parties shall attempt to resolve each challenge in good faith

                                     18   and must begin the process by conferring directly (in voice to voice dialogue; other forms of

                                     19   communication are not sufficient) within 14 days of the date of service of notice. In conferring,

                                     20   the Challenging Party must explain the basis for its belief that the confidentiality designation was

                                     21   not proper and must give the Designating Party an opportunity to review the designated material,

                                     22   to reconsider the circumstances, and, if no change in designation is offered, to explain the basis

                                     23   for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

                                     24   process only if it has engaged in this meet and confer process first or establishes that the

                                     25   Designating Party is unwilling to participate in the meet and confer process in a timely manner.

                                     26          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                                     27   intervention, the Designating Party shall file and serve a motion to retain confidentiality in

                                     28   accordance with L.R. 230 and 251, within 21 days of the initial notice of challenge or within 14

                                                                         CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 7 of 15


                                      1   days of the parties agreeing that the meet and confer process will not resolve their dispute,

                                      2   whichever is earlier. Each such motion must be accompanied by a competent declaration affirming

                                      3   that the movant has complied with the meet and confer requirements imposed in the preceding

                                      4   paragraph. Failure by the Designating Party to make such a motion including the required

                                      5   declaration within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality

                                      6   designation for each challenged designation. In addition, the Challenging Party may file a motion

                                      7   challenging a confidentiality designation at any time if there is good cause for doing so, including

                                      8   a challenge to the designation of a deposition transcript or any portions thereof. Any motion

                                      9   brought pursuant to this provision must be accompanied by a competent declaration affirming that

                                     10   the movant has complied with the meet and confer requirements imposed by the preceding

                                     11   paragraph.
Gordon Rees Scully Mansukhani, LLP




                                     12          The burden of persuasion in any such challenge proceeding shall be on the Designating
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                     14   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

                                     15   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

                                     16   file a motion to retain confidentiality as described above, all parties shall continue to afford the

                                     17   material in question the level of protection to which it is entitled under the Producing Party’s

                                     18   designation until the court rules on the challenge.

                                     19   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                     20          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                     21   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                                     22   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                     23   the categories of persons and under the conditions described in this Order. When the litigation has

                                     24   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                     25   DISPOSITION).

                                     26          Protected Material must be stored and maintained by a Receiving Party at a location and in

                                     27   a secure manner that ensures that access is limited to the persons authorized under this Order.

                                     28   ///

                                                                         CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 8 of 15


                                      1          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                      2   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                      3   information or item designated “CONFIDENTIAL” only to:

                                      4                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                                      5   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                      6   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

                                      7   Bound” that is attached hereto as Exhibit A;

                                      8                (b) the officers, directors, and employees (including House Counsel) of the Receiving

                                      9   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

                                     10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                     11                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
Gordon Rees Scully Mansukhani, LLP




                                     12   reasonably necessary for this litigation and who have signed the “Acknowledgment and
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   Agreement to Be Bound” (Exhibit A);

                                     14                (d) the court and its personnel;

                                     15                (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

                                     16   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

                                     17   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                     18                (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                     19   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                     20   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                     21   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                     22   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                     23   Stipulated Protective Order.

                                     24                (g) the author or recipient of a document containing the information or a custodian or

                                     25   other person who otherwise possessed or knew the information.

                                     26   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                     27          LITIGATION

                                     28          If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 9 of 15


                                      1   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                                      2   must:

                                      3              (a) promptly notify in writing the Designating Party. Such notification shall include a

                                      4   copy of the subpoena or court order;

                                      5              (b) promptly notify in writing the party who caused the subpoena or order to issue in

                                      6   the other litigation that some or all of the material covered by the subpoena or order is subject to

                                      7   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

                                      8   and

                                      9              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                     10   Designating Party whose Protected Material may be affected.

                                     11           If the Designating Party timely seeks a protective order, the Party served with the subpoena
Gordon Rees Scully Mansukhani, LLP




                                     12   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13   before a determination by the court from which the subpoena or order issued, unless the Party has

                                     14   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                                     15   expense of seeking protection in that court of its confidential material – and nothing in these

                                     16   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                                     17   disobey a lawful directive from another court.

                                     18   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                     19           LITIGATION

                                     20           (a) The terms of this Order are applicable to information produced by a Non-Party in this

                                     21   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                     22   connection with this litigation is protected by the remedies and relief provided by this Order.

                                     23   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

                                     24   additional protections.

                                     25           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                     26   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                                     27   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                     28              (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

                                                                         CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 10 of 15


                                      1    of the information requested is subject to a confidentiality agreement with a Non-Party;

                                      2               (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                      3    this litigation, the relevant discovery request(s), and a reasonably specific description of the

                                      4    information requested; and

                                      5               (3) make the information requested available for inspection by the Non-Party.

                                      6           (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

                                      7    of receiving the notice and accompanying information, the Receiving Party may produce the Non-

                                      8    Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

                                      9    a protective order, the Receiving Party shall not produce any information in its possession or

                                     10    control that is subject to the confidentiality agreement with the Non-Party before a determination

                                     11    by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
Gordon Rees Scully Mansukhani, LLP




                                     12    of seeking protection in this court of its Protected Material.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                     14           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                     15    Material to any person or in any circumstance not authorized under this Stipulated Protective

                                     16    Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                     17    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                     18    Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                     19    terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                                     20    Agreement to Be Bound” that is attached hereto as Exhibit A.

                                     21    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                     22           MATERIAL

                                     23           When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                     24    produced material is subject to a claim of privilege or other protection, the obligations of the

                                     25    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                     26    is not intended to modify whatever procedure may be established in an e-discovery order that

                                     27    provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

                                     28    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 11 of 15


                                      1    communication or information covered by the attorney-client privilege or work product protection,

                                      2    the parties may incorporate their agreement in the stipulated protective order submitted to the

                                      3    court.

                                      4    12.      MISCELLANEOUS

                                      5             12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

                                      6    seek its modification by the court in the future.

                                      7             12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                      8    no Party waives any right it otherwise would have to object to disclosing or producing any

                                      9    information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                     10    Party waives any right to object on any ground to use in evidence of any of the material covered

                                     11    by this Protective Order.
Gordon Rees Scully Mansukhani, LLP




                                     12             12.3   Filing Protected Material. Without written permission from the Designating Party
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13    or a court order secured after appropriate notice to all interested persons, a Party may not file in

                                     14    the public record in this action any Protected Material. A Party that seeks to file under seal any

                                     15    Protected Material must comply with L.R. 141. Protected Material may only be filed under seal

                                     16    pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

                                     17    Pursuant to L.R. 141, a sealing order will issue only upon a request establishing that the Protected

                                     18    Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection

                                     19    under the law. If a Receiving Party's request to file Protected Material under seal pursuant to L.R.

                                     20    141 is denied by the court, then the Receiving Party may file the information in the public record

                                     21    pursuant to L.R. 141 unless otherwise instructed by the court.

                                     22    13.      FINAL DISPOSITION

                                     23             Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                     24    Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                     25    As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                     26    summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                     27    the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                     28    certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 12 of 15


                                      1    by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                      2    that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                      3    abstracts, compilations, summaries or any other format reproducing or capturing any of the

                                      4    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

                                      5    of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                      6    correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                      7    and expert work product, even if such materials contain Protected Material. Any such archival

                                      8    copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                      9    forth in Section 4 (DURATION).

                                     10    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                     11                                                   Respectfully submitted,
Gordon Rees Scully Mansukhani, LLP




                                     12    DATED: August 3, 2021                          KROHN & MOSS
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13

                                     14                                                   By:    /s/ Jennifer Basola (as authorized on 8/3/21)
                                                                                                  John Barker
                                     15                                                           Jennifer Basola
                                                                                                  Attorney for Plaintiffs
                                     16                                                           BONNIE FERGUSON and
                                                                                                  SUSAN NELSON
                                     17

                                     18    DATED: August 3, 2021                          GORDON REES SCULLY MANSUKANI, LLP
                                     19

                                     20                                                   By:    /s/ Eric Tsai_______                      ____
                                                                                                  Spencer P. Hugret
                                     21                                                           Eric Tsai
                                                                                                  Attorney for Defendant
                                     22                                                           KIA AMERICA, INC. f/k/a
                                                                                                  KIA MOTORS AMERICA, INC.
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 13 of 15


                                      1                                                  ORDER

                                      2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                                      3           IT IS FURTHER ORDERED THAT:

                                      4           1. Requests to seal documents shall be made by motion before the same judge who will

                                      5    decide the matter related to that request to seal.

                                      6           2. The designation of documents (including transcripts of testimony) as confidential

                                      7    pursuant to this order does not automatically entitle the parties to file such a document with the

                                      8    court under seal. Parties are advised that any request to seal documents in this district is

                                      9    governed by Local Rule 141. In brief, Local Rule 141 provides that documents may only be

                                     10    sealed by a written order of the court after a specific request to seal has been made. L.R. 141(a).

                                     11    However, a mere request to seal is not enough under the local rules. In particular, Local Rule
Gordon Rees Scully Mansukhani, LLP




                                     12    141(b) requires that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13    authority for sealing, the requested duration, the identity, by name or category, of persons to be

                                     14    permitted access to the document, and all relevant information.” L.R. 141(b).

                                     15           3. A request to seal material must normally meet the high threshold of showing that

                                     16    “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

                                     17    related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

                                     18    Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

                                     19    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

                                     20           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

                                     21    certain documents, at any court hearing or trial – such determinations will only be made by the

                                     22    court at the hearing or trial, or upon an appropriate motion.

                                     23           5. With respect to motions regarding any disputes concerning this protective order which

                                     24    the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

                                     25    Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

                                     26    parte basis or on shortened time.

                                     27    ////

                                     28    ////

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 14 of 15


                                      1           6. The parties may not modify the terms of this Protective Order without the court’s

                                      2    approval. If the parties agree to a potential modification, they shall submit a stipulation and

                                      3    proposed order for the court’s consideration.

                                      4           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

                                      5    of the terms of this Protective Order after the action is terminated.

                                      6           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

                                      7    hereby DISAPPROVED.

                                      8    DATED: August 3, 2021                           /s/ DEBORAH BARNES
                                                                                           UNITED STATES MAGISTRATE JUDGE
                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                           CERTIFICATE OF SERVICE
                                          Case 2:20-cv-01192-KJM-DB Document 21 Filed 08/04/21 Page 15 of 15


                                      1                                                EXHIBIT A

                                      2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                      3    I, _____________________________ [print or type full name], of _________________ [print or

                                      4    type full address], declare under penalty of perjury that I have read in its entirety and understand

                                      5    the Stipulated Protective Order that was issued by the United States District Court for the Eastern

                                      6    District of California on ______________ [date] in the case of Bonnie Ferguson and Susan

                                      7    Nelson v. Kia Motors America, Inc., Case No. 2:20-cv-1192-KJM-DB. I agree to comply with

                                      8    and to be bound by all the terms of this Stipulated Protective Order and I understand and

                                      9    acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

                                     10    of contempt. I solemnly promise that I will not disclose in any manner any information or item

                                     11    that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
Gordon Rees Scully Mansukhani, LLP




                                     12    with the provisions of this Order.
   275 Battery Street, Suite 2000
     San Francisco, CA 94111




                                     13           I further agree to submit to the jurisdiction of the United States District Court for the

                                     14    Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

                                     15    Order, even if such enforcement proceedings occur after termination of this action.

                                     16    I   hereby    appoint    __________________________           [print   or   type    full   name]    of

                                     17    _______________________________________ [print or type full address and telephone number]

                                     18    as my California agent for service of process in connection with this action or any proceedings

                                     19    related to enforcement of this Stipulated Protective Order.

                                     20    Date: ______________________________________

                                     21

                                     22    City and State where sworn and signed: _________________________________

                                     23

                                     24    Printed name: _______________________________

                                     25

                                     26    Signature: __________________________________

                                     27

                                     28

                                                                           CERTIFICATE OF SERVICE
